Hosmer, Ch. J.
The administration of the legal oath to *109a poor imprisoned debtor, is an act strictly ministerial. There is nothing in the mode of procedure, or in the nature of the power exercised, evincing it to be judicial. There is no plaintiff, who complains of an injury; no defendant, of whom satisfaction is demanded ; no action or mode of redress, for an injury sustained. The enquiry, in its nature and extent, to ascertain the legality of administering the oath, is not at all distinguishable from that which is often necessary for the purpose of exercising a ministerial function. Every select man, before the appointment of an overseer, and every sher-riff, previous to the taking of bail, makes enquiry, to aid him in the legal performance of his duty. The authorising justices of the peace to administer the oath prescribed to poor debtors, does in no respect indicate the nature of the power delegated. It is a mere descriptio personarum, and requires the same construction relative to the nature of the jurisdiction exercised, as if select men had been designated to the performance of the same duty.
If, however, it were admitted, that the justice acted judicially, it would not, in the minutest degree, vary the result. He is a county officer; and his powers are co-extensive with the county limits, except so far as they are circumscribed. Hence it is, that he may sign writs, and take the acknowledgment of deeds, throughout the county; but he may not take jurisdiction of suits, unless in certain excepted cases, beyond the confines of the town in which he resides; because his authority, in this particular, is restrained by statute, (Tit. 6. c. 1. s. 6.) Quacunque via data, the administration of the oath to Merrick was legal; and the determination of the superior court, correct.
In this opinion, Peters, Brainard and Bristol, Js. concurred.